485 F.3d 1053
Eric BATES; Bert Enos; Babaranti Oloyede; Eric Bumbala; Edward Williams, on behalf of themselves and all others similarly situated, Plaintiffs-Appellees,v.UNITED PARCEL SERVICE, INC., dba UPS, Defendant-Appellant.
No. 04-17295.
United States Court of Appeals, Ninth Circuit.
April 24, 2007.

Caroline A. Jacobs, Esq., Oakland, CA, Guy B. Wallace, Esq., Todd M. Schneider, Schneider & Wallace, San Francisco, CA, Laurence W. Paradis, Esq., Disability Rights Advocates, Berkeley, CA, for Plaintiffs-Appellees.
Mark A. Perry, Esq., Christopher J. Martin, Esq., Susan B. Burr, Esq., Rachel A. Clark, Esq, Gibson Dunn & Crutcher, LLP, Washington, DC, for Defendant-Appellant.
Prior report: 465 F.3d 1069 (2006)
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court,1 it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.



Notes:


1
 Judge Wardlaw is recused